Citation Nr: 1141593	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).   

The Veteran had previously requested a personal hearing before a member of the Board.  In January 2011, however, he withdrew his hearing request.  This issue was previously remanded by the Board in April 2011.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran was diagnosed as having hypertension in service.

2.  The Veteran currently has hypertension.



CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 1110, , 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

The Veteran seeks service connection for hypertension.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain chronic disabilities, such as hypertension, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

On service entrance examination in June 1942, the Veteran was not found to have a diagnosis of hypertension, or any related cardiovascular disability.  His blood pressure readings were 122/80 and 132/80.  He was found fit for military service, and was accepted for the same.  In September 1943, however, he was denied entry into aviation cadet training due to a diagnosis of hypertension, rendered by a military flight surgeon.  No blood pressure readings were noted on this record.  He remained on active duty until March 1946, at which time he was examined for service separation and blood pressure readings of 120/80 before exercise, and 122/78 after exercise were noted.  

Following service, medical treatment records are not available for many years.  On VA general medical examination in April 2006, the Veteran was noted to have a history of hypertension for many years, and he was taking medication for this disorder prescribed by his private physician.  Hypertension was again diagnosed on VA examination in June 2006.  The Veteran reported a history of hypertension since service.  A myocardial infarction was suspected in 1984, according to the Veteran.  In October 2006, the Veteran's claims file was presented to a VA examiner, who noted that at service separation, the Veteran's blood pressure readings were "completely normal."  Based on the lack of any readings indicating sustained abnormal blood pressure following service, the examiner concluded it was "less likely than not" that the Veteran's hypertension had its onset during military service.  

Private post-service medical records have also been obtained by VA.  Private treatment records, dated from 2006 to the present, from David W. Pilcher, M.D., and Ryan D. Brandt, M.D., confirm a current diagnosis of hypertension, for which the Veteran has been given medication and regular follow-up.  An April 2007 clinical notation described his disorder as labile blood pressure.  

In light of the diagnosis of hypertension (a chronic disease by regulation), and the evidence of current hypertension, the Board finds that the evidence supports the grant of service connection.  The VA opinion appears to question the diagnosis provided in service.  Nonetheless, the diagnosis was not made as part of a routine examination.  The diagnosis was made by a military flight surgeon and resulted in the Veteran's being barred from flight school.  After considering the totality of the record, the Board finds the evidence supports the grant of service connection for hypertension.  





ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


